Per Curiam.

The errors assigned are—
1. Default ought not to have been taken, and judgment rendered, on the same day (the second) of the term on which the defendant was summoned to appear.
The record shows that the default, &c., was on the third day; but it would not have been error on the second day.
2. The assessment of damages is wrong.
It appears to have been for the note and interest.
3. The Court should have set aside the default on defendant’s motion, &c.
The record does not disclose any motion by the defendant.
These are all the points made.
The judgment is affirmed, with 5 per cent, damages and costs.